Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statements

The information disclosure statements (IDS) submitted on 10/03/2019 referencing the previous IDSs in the parent applications and 01/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Response to Amendment

The Preliminary Amendment filed 01/07/2020 has been entered.  

Claims 1-40 have been cancelled, 
Claims 41-60 have been added, and 
Claims 41-60 are currently pending.



Allowable Subject Matter

Claims 41-60 are allowed.  

The following is an examiner's statement of reasons for allowance: The independent claim of the present invention recites a method of operating a coupon-sharing website in an affiliate network, the coupon-sharing website facilitating user coupon redemption by loading a user selected coupon code into a clipboard memory of a client computing device for pasting into a coupon redemption input of a retailer, using multiple requests in a commercial affiliate network, maintaining feedback of coupon usage and reliability while using Flash overlaying the coupon codes, where Flash activation initiates the automatic copy and paste function of the code all done in a secure environment of the webpage. 

RetailMeNot.com (RetailMeNot.com Website http://www.RetailMeNot.com and RetailMeNot.com Saves You Money at  http://www.johnchow.com/retailmenot-saves-you-money/) teaches a method of operating a coupon–sharing website in an affiliate network the method comprising sending, from a client computing device to a coupon-sharing website server, a serve request for a promotional-offer web-page; sending, in response to the request, from the coupon-sharing website server, the requested web-page to the client computing device; receiving the promotional-offer web-page at the client computing device; displaying the promotional-offer web-page at the client computing device in a browser application of the client computing device, the 

Bezos et al. (US Patent Application Publication No. 2008/0167946 A1) teaches method of operating an affiliate serving website that aggregates products, including promotions and discounts, from different affiliates and using multiple URLs.   RetailMeNot.com and Bezos do not teach copying the coupon code to the clipboard memory of the client computing device.  

CouponMountain (CouponMountain.com Website http://www.CouponMountain.com) teaches copy and pasting to a clipboard and the instructions to cut and paste coupon codes to the clipboard.  RetailMeNot.com, Bezos, and CouponMountain.com do not teach a “secure sandbox” within the browser.  

Golan (US Patent No. 5,974,549) teaches using secure sandboxes in a browser. 

All of the cited prior art teaches the limitations of independent claim 1 as being old and well known.  However, Examiner acknowledges the argument that the 

Subject Matter Eligible under 35 USC § 101.  The claims are a system, computer readable medium, and a computer-implemented method, for operating a coupon-sharing website in an affiliate network, the coupon-sharing website facilitating user coupon redemption by loading a user selected coupon code into a clipboard memory of a client computing device for pasting into a coupon redemption input of a retailer, using multiple requests in a commercial affiliate network, maintaining feedback of coupon usage and reliability while using coupon codes all done in a secure environment of the webpage.  Hence the claims are directed to a process and/or machine (Step 1).  Although rooted in computer technology and potentially not directed to an abstract idea (Step 2A, Prong 1), one could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Assuming arguendo that the claims are an abstract idea performed on generic computer equipment the claims create an “Integration into a practical application” that requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, under Step 2A, Prong 2, so the combination of elements make the claims Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681